                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSN
                          MILWAUKEE DIVISION

JOHN HUBER, in his individual capacity       )
and as Personal Representative of the        )
ESTATE OF ANTHONY HUBER,                     )       JURY TRIAL DEMANDED
                                             )
            Plaintiff,                       )
                                             )
            v.                               )
                                             )
DAVID G. BETH, in his individual and         )
official capacity as Kenosha County Sheriff, )
DANIEL G. MISKINIS, in his individual        )
and official capacity as the former Chief of )
Police for the Kenosha Police Department, )
ERIC LARSEN, in his official capacity as     )
the acting Chief of Police for the Kenosha   )
Police Department, JOHN DOE POLICE           )
OFFICERS of the Kenosha Police               )
Department and Kenosha County Sheriff’s )
Department, CITY OF KENOSHA, and             )
COUNTY OF KENOSHA,                           )
                                             )
            Defendants.                      )


                                  COMPLAINT

      NOW COMES Plaintiff, JOHN HUBER, in his individual capacity and as

Personal Representative of the ESTATE OF ANTHONY HUBER, by counsel, Loevy

& Loevy, and complains against DAVID G. BETH, in his individual and official

capacity as Kenosha County Sheriff, DANIEL G. MISKINIS, in his individual and

official capacity as the former Chief of Police for the Kenosha Police Department,

ERIC LARSEN, in his official capacity as the acting Chief of Police for the Kenosha

Police Department, and JOHN DOE POLICE OFFICERS of the Kenosha Police


                                         1

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 1 of 38 Document 1
Department and Kenosha County Sheriff’s Department, CITY OF KENOSHA, and

COUNTY OF KENOSHA, as follows:

                                  INTRODUCTION

       1.    This case involves the tragic death of Anthony Huber, a beloved son

and community member, who was shot and killed while committing an act of

remarkable heroism.

       2.    On August 25, 2020, in Kenosha, Wisconsin, Huber was participating

in protests against police violence, which were sparked by the police shooting of

Jacob Blake two days earlier. Mr. Blake was a Black man who had been shot in the

back seven times by an officer in the Kenosha Police Department, and Huber was

among many who peacefully protested the shooting and Kenosha’s pattern of racist

and violent behavior by police officers and other officials.

       3.    During the course of the protests, private citizens took up arms and

patrolled the streets of Kenosha, acting as law enforcement agents. Many of them

had posted racist messages and threatened violence on social media before

descending upon Kenosha. They made their plans known to law enforcement

officials.

       4.    These armed individuals were not Kenosha business owners whose

property had been damaged, nor were they hired by any of those businesses to come

protect their property.

       5.    One of these armed individuals was 17-year-old Kyle Rittenhouse. He

crossed into Wisconsin from Illinois, carrying an assault rifle on the streets of


                                           2

         Case 2:21-cv-00969-WED Filed 08/17/21 Page 2 of 38 Document 1
Kenosha, in open violation of the law.

      6.     Astonishingly, the Kenosha Police Department, Kenosha County

Sheriff’s Department, and their supervising officials and police officers, did not treat

Rittenhouse or any of the other armed individuals patrolling the streets as a threat

to the safety of themselves or the citizens they were sworn to protect.

      7.     Instead, Defendants deputized these armed individuals, conspired with

them, and ratified their actions by letting them patrol the streets, armed with

deadly weapons, to mete out justice as they saw fit. In addition, Defendants

thanked Rittenhouse and other armed individuals, gave them water, and allowed

them to openly defy the emergency curfew order that was in place. Defendants even

made plans to funnel the protestors toward the armed individuals “deal with them.”

      8.     As a result of Defendants’ actions, Rittenhouse fired his assault rifle

indiscriminately a number of times at citizens on the street. He shot and killed two

men, seriously injured a third, and narrowly missed a fourth. At the time

Rittenhouse encountered Anthony Huber, Rittenhouse had already shot at two men

and killed one of them.

      9.     Anthony Huber is a hero. He attempted to disarm Rittenhouse, end the

gunfire, stop the bloodshed, and protect his fellow citizens. Tragically, Anthony died

when Rittenhouse shot him in the chest as Anthony tried to pull the assault rifle

from Rittenhouse’s hands.

      10.    The conduct of the Kenosha Police Department, Kenosha County

Sheriff’s Department, and its supervisors and police officers, directly caused


                                           3

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 3 of 38 Document 1
Anthony Huber’s death. Anthony’s father, John Huber, and his mother, Karen

Bloom, now seek justice for death of their son.


                            NATURE OF THE ACTION

      11.    This is a civil action arising under 42 U.S.C. §§ 1983, 1985, and 1986,

and under state law, for deprivation of Plaintiff’s constitutional, statutory, and

state-law rights.

                          JURISDICTION AND VENUE

      12.    Jurisdiction of this Court is invoked pursuant 28 U.S.C. §§1331 and

1343(a).

      13.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367(a) because they are part of the same case and

controversy described by Plaintiff’s federal claims.

      14.    Venue is proper in this District, pursuant to 28 U.S.C. §1391, and

because all of the conduct complained of herein occurred in this District.

                                      PARTIES

      15.    Plaintiff, JOHN HUBER is the father of Anthony Huber, deceased.

(“Anthony”). He sues in his individual capacity and as Personal Representative of

the ESTATE OF ANTHONY HUBER (“Estate”).

      16.    Defendant DAVID G. BETH was the duly elected Sheriff of Kenosha

County, Wisconsin. Defendant Beth had the authority to make and enforce policies

of the Kenosha County Sheriff’s Department.

      17.    Defendant DANIEL G. MISKINIS was the Chief of Police for the

                                           4

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 4 of 38 Document 1
Kenosha Police Department. Defendant Miskinis had the authority to make and

enforce policies of the Kenosha Police Department.

      18.    Defendant ERIC LARSEN is the current Chief of Police for the

Kenosha Police Department. He is sued in his official capacity only.

      19.    Defendants JOHN DOE POLICE OFFICERS are unknown law

enforcement officers employed by Defendant Kenosha Police Department and/or

Defendant Kenosha County Sheriff’s Department.

      20.    Defendant City of Kenosha is a Wisconsin municipal corporation,

which operates the Kenosha Police Department (“KPD”), which in turn sets city-

wide policies for the conduct of police officers employed by the City of Kenosha.

      21.    Defendant County of Kenosha is a governmental entity within the

State of Wisconsin, an arm of which is the Kenosha County Sheriff’s Department

(“KCSD”), which in turn sets policies for the conduct of sheriff’s deputies employed

by the Kenosha County Sheriff’s Department.

                                       FACTS

            Kenosha Police Shoot Jacob Blake, Sparking Protests

      22.    On August 23, 2020, in Kenosha, Wisconsin, KPD officer Rusten

Sheskey shot Jacob Blake in the back seven times without justification.

      23.    Neighbors and other concerned residents of Kenosha demonstrated in

protest against the shooting of Jacob Blake. Demonstrators initially gathered at the

site where Mr. Blake was shot. When video of the KPD’s shooting of Blake was

released, it rightly sparked public outrage. That evening hundreds of additional


                                          5

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 5 of 38 Document 1
demonstrators gathered in downtown Kenosha to protest.

      24.      Officers from the KPD and the KCSD were dispatched to monitor the

demonstrations, police the actions of individuals present, and disperse the crowds.

      25.      The KPD and KCSD officers at the scene were antagonistic toward the

demonstrators, who were voicing their outrage at the racist and systemic violence

conducted by the very officers who were policing the demonstrations.

      26.      An emergency overnight curfew of 10:15 p.m. was put in place. The

curfew was aimed at protestors and not actually directed at, or enforced against,

others in the City violating the order.

      27.      Officers from the Kenosha Police Department and the Kenosha County

Sheriff’s Department fired tear gas and rubber bullets into the crowds to break up

the demonstrations, and they arrested a number of demonstrators.

      28.      On Monday, August 24, 2020, the demonstrations continued.

Defendant Beth put in place an 8 p.m. curfew. Again, the curfew was aimed at

protestors.

      29.      That curfew remained in effect on August 25, 2020.

        Defendants Know Armed Individuals Plan to Patrol Kenosha
                 and Have Threatened Harm to Citizens

      30.      The demonstrations continued on August 25, 2020.

      31.      That evening, armed individuals descended on Kenosha. They could be

seen patrolling the streets in and around the demonstrations, brandishing weapons,

threatening residents, and pointing weapons at peaceful demonstrators without

provocation.

                                          6

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 6 of 38 Document 1
      32.    The armed individuals had arrived in part based on a Facebook post by

Kevin Mathewson on behalf of a militia group he formed called the Kenosha Guard.

Mathewson put out a call on Facebook for “patriots willing to take up arms and

defend our City tonight against the evil thugs.” He received hundreds of online

responses, including many hundreds of people indicating that they would be

attending.

      33.    The responders to Mathewson’s post made clear that they intended to

patrol the demonstration armed, and with the intent to kill. Responses included the

following:

             a. “Counter protest? Nah. I fully plan to kill looters and rioters

                tonight. I have my suppressor on my AR [Assault Rifle], these fools

                won’t even know what hit them.”

             b. “It’s about time. Now it’s time to switch to real bullets and put a

                stop to these impetuous children rioting.”

             c. “Use hollow points, they expand on contact.”

             d. “Armed and ready. Shoot to kill tonight.”

      34.    Defendants knew about the plans and intentions of the armed

individuals, including the social media posts, and the plans and intentions of the

pro-militia armed individuals that descended on downtown Kenosha.

      35.    Mathewson is a former Kenosha alderman, was known to the

Defendants, and speaks regularly with Defendant Miskinis.

      36.    Mathewson, calling himself the Commander of the Kenosha Guard,


                                         7

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 7 of 38 Document 1
emailed Defendant Miskinis and Joseph Nosalik, KPD’s Public Information Officer.

The email stated, “Chief Miskinis: As you know, I am the Commander of the

Kenosha Guard, a local militia. We are mobilizing tonight and have about 3,000

RSVP’s. We have volunteers that will be in Uptown, downtown, and at the

entrances to other neighborhoods.” Matthewson also posted the email as an open

letter to the Kenosha Chief of Police on social media.

      37.    The email and social media post made clear that these “volunteers”

would not be there to protect their own homes or businesses, and that they had not

been hired by any local business to secure property. Instead, they intended to patrol

the streets, acting as armed law enforcement officials.

      38.    Neither Defendant Miskinis nor Defendant Beth made any attempt to

dissuade Mathewson or any another other armed individuals from showing up in

Kenosha to patrol the streets.

      39.    Defendants Miskinis and Beth acknowledged that the KPD and KCSD

were aware that pro-militia, armed individuals intended to patrol and then did

patrol downtown Kenosha.

             Rittenhouse Shoots Anthony Huber and Two Others

      40.    Among the armed individuals who arrived in Kenosha on August 25

was Kyle Rittenhouse.

      41.    Rittenhouse was a 17 year old from Antioch, Illinois.

      42.    By his appearance, Rittenhouse was obviously a minor.

      43.    Rittenhouse possessed a Smith & Wesson AR-15 style .223 rifle, with a

magazine holding 30 rounds of ammunition. This weapon was developed in the late
                                      8

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 8 of 38 Document 1
1950s as a weapon of war.

      44.    Rittenhouse was brandishing his gun openly and conspicuously,

strapping it over his shoulder using a tactical sling designed to position the rifle at

the center of his chest for rapid elevation and positioning. The rifle was visible at all

times across his body or in his hands.

      45.     Rittenhouse was in clear violation of the law, which prohibits a minor

from possessing or displaying such a gun.

      46.    Numerous KPD and KCSD officers saw Rittenhouse before and after

the shootings that night. Despite being in clear violation of Wisconsin law,

Rittenhouse was not asked for identification, was not questioned, was never

detained, and was not disarmed.

      47.    Instead, Defendants allowed Rittenhouse to patrol the streets of

downtown Kenosha with his deadly assault rifle, they invited him in, deputized

him, conspired with him, and ratified his actions.

      48.    As a result of Defendants’ actions, within the zone Defendants

controlled, Rittenhouse shot at four Kenosha-area residents, killing two of them and

seriously injuring a third.

      49.    At around 11 p.m., without provocation, Rittenhouse pointed his gun

at an unarmed demonstrator heading to his car to go home.

      50.    Around 11:45 p.m., Rittenhouse shot Joseph Rosenbaum in the

parking lot of an auto dealership. Rosenbaum was killed.

      51.    Instead of seeking medical attention, or any other form of aid,


                                            9

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 9 of 38 Document 1
Rittenhouse called his friend Dominic Black, told Black that he had just killed

someone, and then ran.

      52.    Rittenhouse ran from the scene of the Rosenbaum shooting with his

assault rifle in his hands, holding it in a ready position. People were yelling that

Rittenhouse had just shot someone.

      53.    Rittenhouse stumbled and fell to the ground, and several citizens

approached him in an attempt to disarm him.

      54.    Anthony Huber was one of those individuals. Anthony approached

Rittenhouse to disarm him, stop the shooting, and save the lives of others.

      55.    Anthony Huber was a hero.

      56.    As Anthony was reaching for Rittenhouse’s rifle to pull it away,

Rittenhouse shot him in the chest:




                                         10

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 10 of 38 Document 1
       57.   After Anthony was shot, Gage Grosskreutz approached Rittenhouse

with his hands up, pleading with him to stop his shooting rampage. Rittenhouse

shot at Grosskreutz from point-blank range, hitting him in the arm. Thankfully,

Grosskreutz survived.

       58.   But the shot that Rittenhouse fired at Anthony’s chest was fatal.

                Defendants Authorize Rittenhouse’s Shootings

       59.   Defendants did nothing to stop Rittenhouse’s illegal conduct. They did

not arrest him for illegally carrying a gun. They did not disarm him. They did not

limit his movement in any way. They did not question him. They did not stop him

from shooting individuals after he started. They did not arrest him, detain him, or

question him even after he had killed two people.

       60.   Instead,   Defendants   deputized      Rittenhouse   and   other    armed

individuals, conspired with them, and ratified their actions by allowing them to

patrol the streets armed illegally with deadly weapons and shoot and kill innocent

citizens.

       61.   Among other things, Defendants directed their curfew order only at

people protesting Defendants’ own police violence, and not at Rittenhouse and

others, who were supporters of law enforcement.

       62.   Rittenhouse and others were subject to a different set of rules and were

allowed to move about freely in areas controlled by Defendants.

       63.   For example, at 9:57 p.m., a Kenosha Police Sergeant sent a message

to all officers through the Department’s internal messaging system noting the


                                         11

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 11 of 38 Document 1
presence of armed individuals patrolling the streets in violation of the curfew order.

      64.    Rather than take any steps to detain, dissuade, or disarm these armed

individuals, a KPD Sergeant made clear that they were not to be detained,

dissuaded, or disarmed, calling the armed individuals in blatant violation of the

curfew order “very friendly.”

      65.    Likewise, at 11:26 p.m., callers reported that members of the armed

individuals had “slashed tires” in a nearby area. But, the Defendants did nothing in

response to this conduct, let alone arrest the perpetrators.

      66.    Instead, at approximately 11:30 p.m., about fifteen minutes before

Rittenhouse shot Rosenbaum, Huber and Grosskreutz, KPD and KCSD officers

were talking to Rittenhouse and the other armed individuals who had congregated

in the parking lot of a private business.

      67.    Despite the fact that the armed individuals were in violation of the

curfew order, the officers and deputies communicated their full support and

appreciation for Rittenhouse and others.

      68.    In video footage taken at the scene, officers can even be heard asking

armed individuals if they needed water. Rittenhouse can be seen telling the officers

that they did need water, which officers gave them.

      69.    Rittenhouse walked right up to the police vehicles. Despite his

obviously tender age, he was not asked for identification to demonstrate that he

could lawfully possess an assault rifle.

      70.    The officers not only provided armed individuals with water, but they


                                            12

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 12 of 38 Document 1
voiced their support and appreciation for the actions of Rittenhouse and others,

saying: “We appreciate you guys, we really do.”

      71.    Needless to say, KPD and KCSD officers did not offer assistance or

appreciation to any protestors. At the same time the officers were handing out

assistance and praise to the armed individuals, including Rittenhouse, they can be

heard over loudspeakers in their armored vehicles ordering the protestors to

disperse: “This is the last warning. You will disperse.” And: “This area is closed you

are trespassing, leave now.”

      72.    No such warnings or threats were made to the armed individuals.

      73.    The   KPD      and   KCSD   officers   deliberately   orchestrated   these

circumstances. A clear message was sent that perceived protestors were required to

disperse, while armed individuals who supported law enforcement could roam free

and assist the officers. These events directly led to Anthony Huber’s death.

      74.    Before the fatal shootings, one of the armed individuals was

interviewed. He said the following: “You know what the cops told us today? They

were like, ‘We’re gonna push ’em down by you, ‘cause you can deal with them, and

then we’re gonna leave.’”

      75.    And that is exactly what happened. Defendants ordered the protestors

to move south, funneling them into a confined area, where they were met by the

violence perpetrated by Rittenhouse and the other armed individuals.

      76.    At all times, Defendants, Rittenhouse, and others knew and

understood what Defendants meant when they told heavily armed private citizens


                                         13

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 13 of 38 Document 1
to “deal with” the protestors. In this manner, Defendants, Rittenhouse, and others

arrived at a plan to collectively use force and state authority against the protestors.

      77.     For example, Rittenhouse’s own lawyers have stated that the police

“maneuvered a mass of individuals down the street towards the auto shops” where

the armed individuals had gathered.

      78.     As a result, Defendants invited, deputized, authorized, conspired with,

and ratified the actions of Rittenhouse, a boy illegally in possession of an assault

rifle, who roamed the street in violation of an emergency curfew order, shooting

innocent civilians, killing two, seriously injuring a third, and narrowly missing a

fourth.

      79.     To make matters worse, when Huber and Grosskreutz were shot,

police officers from both the KPD and KCSD were at the scene. Protestors yelled to

the officers that Rittenhouse had just shot people. Remarkably, the officers did

nothing to stop Rittenhouse, let alone question him, or arrest him. Instead, officers

spoke to Rittenhouse and then let him walk away.

      80.     The only reason Defendants allowed Rittenhouse to walk away after

shooting three people was because he was white and because he was affiliated with

the armed individuals, who had Defendants’ explicit support.

      81.     Long after he had left the scene and the state, Rittenhouse was finally

arrested and charged with murder and other crimes by the Kenosha County District

Attorney’s Office.

      82.     By inviting, deputizing, conspiring with, and ratifying the actions of


                                          14

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 14 of 38 Document 1
armed individuals, who were empowered to patrol the streets of Kenosha,

Defendants created an extremely and obviously dangerous and deadly environment,

which led directly and foreseeably to the shootings of Anthony Huber and others.

       83.     Defendants’ open support of and coordination with the armed

individuals in the minutes and hours before the shootings deprived Anthony Huber

and the other protestors of the basic protections typically provided by police. It was

a license for the armed individuals to wreak havoc and inflict injury.

       84.     Rittenhouse’s own lawyers have blamed the shootings on Defendants,

highlighting Defendants’ “abject failure to ensure basic law and order to citizens.”

       85.     Defendants have continued their disparate treatment of Black people,

even after the deaths of Huber and Rosenbaum. For example, Defendant Miskinis

has refused to publicly condemn the crimes of Rittenhouse or the other armed

individuals, and instead has ratified that misconduct. Indeed, he has defended the

armed individuals as citizens exercising their constitutional rights. The protestors

received the opposite treatment from Defendant Miskinis.

       86.     Moreover, in his first press conference after the shooting, Defendant

Miskinis refused to make any statements condemning or even dissuading the armed

individuals, even when he was specifically asked if he wanted armed vigilante

groups to be present again the next night of protests.

               Racial Discrimination and Viewpoint Discrimination

       87.     If Kyle Rittenhouse were Black, Defendants would have acted much

differently.


                                          15

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 15 of 38 Document 1
        88.   If a Black person had approached police with an assault rifle, offering

to patrol the streets with the police, he most likely would have been shot dead.

        89.   If a Black child had shot three citizens with an assault rifle and was

seen walking away from the scene of the shooting with the assault rifle in hand,

while other citizens yelled he was an active shooter, he would have been shot dead.

        90.   In none of these circumstances would Defendants have permitted the

individual to roam the streets, illegally and heavily armed, shoot civilians, and then

walk past a dozen officers, talk to them, and simply go home.

        91.   One need not look any further than the very event that gave rise to the

protest at which Anthony Huber was killed: although Jacob Blake was not at the

site of a shooting, possessed no gun, brandished no weapon, had not shot or hurt

anyone, and was climbing into his own car with two children, Blake was shot in the

back seven times by officers employed by Defendant KPD.

        92.   By contrast, Rittenhouse was walking away from the scene of a double

homicide with an assault rifle in his arms, and he was permitted to simply walk

away.

        93.   Jacob Blake is Black. Kyle Rittenhouse is White.

        94.   Moreover, the demonstrators were a diverse group of citizens

protesting police violence against Black people, which included many Black-

Americans and other people of color. They were protesting, in part, the racial

discrimination of Defendants KPD and KCSD, and their officers, as exemplified by

the shooting of Jacob Blake.


                                         16

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 16 of 38 Document 1
      95.    The armed individuals were all White.

      96.    Similarly, the protestors were advocating a viewpoint critical of the

police, including Defendants KPD and KCSD. The armed individuals espoused a

viewpoint that was avowedly pro-police.

      97.    The difference in treatment of the two groups was stark. The White,

pro-police armed individuals were allowed by Defendants to patrol the streets with

weapons of war, participating in the police action, and threatening and inflicting

violence on innocence civilians; while the diverse group of protestors criticizing

police actions were ordered to disperse because they were violating the curfew

order. No such orders were given to the pro-police individuals, who were in violation

of the curfew as well.

      98.    The protestors were also treated differently than the armed

individuals in terms of who was subject to arrest. In the days after the protests

began, more than 150 protestors were arrested for allegedly violating the curfew

order. Not a single one of the armed individuals was arrested by Defendants for

violating the same curfew order.

      99.    Many of the armed individuals with whom the Defendant departments

had allied themselves were avowed racists.

      100.   Among the armed individuals present at the protests was Ryan Balch,

a member of the Boogaloo Bois who could be seen patrolling the streets with

Rittenhouse. The Boogaloo Bois are a right-wing militia group whose adherents

include neo-Nazis and white supremacists. According to Balch, as many as 32


                                          17

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 17 of 38 Document 1
members of the Boogaloo Bois were in Kenosha patrolling the streets.

       101.   In the months after he killed Anthony Huber, Rittenhouse was seen in

a bar in his hometown flashing an “OK” sign, a symbol of white supremacy/white

power.




  Systemic Racial Discrimination in the Kenosha Police Department and Kenosha
                          County Sheriff’s Department

       102.   Defendant KPD’s support of, and coordination with, the armed

individuals was a product of its systemic, racially discriminatory policies and

practices.

       103.   The KPD has just eight Black police officers, out of a force of more than

200 officers. It has never had a Black person in top leadership positions, including

police chief, assistant chief, or police inspector.

       104.   Christopher Carter, a former Black police officer in the KPD who

                                            18

         Case 2:21-cv-00969-WED Filed 08/17/21 Page 18 of 38 Document 1
retired in 2011, has said he was consistently subject to racist aggression, including

being called a “n*****,” was discriminated against during his time at the KPD, and

witnessed racist policing practices toward civilians.

      105.   In a recent article in the Washington Post, six current and former

officers “described a department at odds with people of color, both inside and

outside its ranks, with some officers routinely using racist language and excessive

force.” One of the former officers stated, “You have officers there who openly admit

to pulling someone over because they’re Black and driving a nice car. And these are

officers who train new officers.”

      106.   Just eleven days before Jacob Blake was shot, a woman was arrested

for filming police officers engaging in threats and physical abuse during the arrest

of a Black man. Her video footage captured a KPD officer punching a man in the

ribs twice after he had already been handcuffed. When she was ordered to disperse,

she responded, “We’re not moving until we know he’s safe!” An officer responded,

“Do you want to get shot?”

      107.   For his part, Defendant Beth has his own history of racially

discrimination conduct as the Kenosha County Sheriff. In 2018, two Black woman

and three Black men were apprehended after a shoplifting incident and a high-

speed chase. The youngest individual arrested was 16 years old. In comments after

the arrest, Defendant Beth stated that it was time to “stop being politically correct,”

and that “these people have to be warehoused.”




                                          19

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 19 of 38 Document 1
                                  LEGAL CLAIMS

                               COUNT I:
                            42 U.S.C. §1983
            CONSPIRACY TO DEPRIVE CONSTITUTIONAL RIGHTS

      108.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      109.    Defendants acting in concert with each other and other co-

conspirators—including Rittenhouse, Mathewson, members of the Kenosha Guard

and other non-party armed individuals—reached an agreement among themselves

to deprive Huber of his constitutional rights, all as described in the various

paragraphs of this Complaint.

      110.    In so doing, these co-conspirators conspired to accomplish an unlawful

purpose by an unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability for depriving Huber of these rights.

      111.    In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

      112.    The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice, willfulness, and reckless

indifference to the rights of Huber and others.

      113.    As a direct and proximate result of the illicit prior agreement

referenced above, Huber’s rights were violated and he suffered injuries, including

emotional distress and death.

      114.    Plaintiff’s’ injuries were caused by the actions and decisions of

Defendants Beth and Miskinis, acting in their individual and official, policymaking
                                       20

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 20 of 38 Document 1
capacities; Larsen, acting in his official capacity; and by employees and contractors

of the Kenosha Police Department and Kenosha County Sheriff’s Department,

including the John Doe Police Officers, who acted at the direction of Defendants

Beth and Miskinis; and the City of Kenosha and County of Kenosha.

      115.    The misconduct described in this Count was undertaken pursuant to

the policies and practices of the City of Kenosha and the Kenosha Police

Department, and the County of Kenosha and the Kenosha County Sheriff’s

Department, in the manner more fully described below in Count VII.


                           COUNT II:
                        42 U.S.C. §1985(3)
      CONSPIRACY TO OBSTRUCT JUSTICE BASED ON INVIDIOUS
                       DISCRIMINATION

      116.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      117.    Defendants are “persons” as that term is used in 42 U.S.C. §1985.

      118.    Defendants, acting in concert with each other and other co-

conspirators—including Rittenhouse, Mathewson, members of the Kenosha Guard

and other non-party armed individuals—reached an agreement among themselves

to deprive Huber of his constitutional rights and equal protection of the laws, all as

described in the various paragraphs of this Complaint.

      119.    In so doing, these co-conspirators conspired to accomplish an unlawful

purpose by an unlawful means. In addition, these co-conspirators agreed among

themselves to protect one another from liability for depriving Huber of these rights.

      120.    In furtherance of the conspiracy, each of the co-conspirators committed
                                          21

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 21 of 38 Document 1
overt acts and was an otherwise willful participant in joint activity.

      121.   The conspiracy between Defendants and the other co-conspirators set

forth above, and the actions taken in furtherance thereof, were motivated by racial

animus.

      122.   Specifically, working in concert with these others, Defendants targeted

individuals of color and individuals allied with them in protest against racial

discrimination, including Huber, by creating a dangerous environment in which

injury to Huber and others was highly likely. They did this by permitting the all-

white armed individuals—many of whom had openly espoused racist and violent

intentions—to taunt, threaten and monitor the diverse group of protestors, by

permitting the all-White armed individuals to patrol the streets like deputized

police officers, by offering the all-White armed individuals assistance and praise

while simultaneously ordering protestors to disperse, and by ultimately corralling

the protestors and funneling them toward the all-white armed individuals to “deal

with them.” Moreover, in the week or so after the protests began, more than 150

members of the racially diverse group of protestors were arrested for violating

Defendants’ curfew order. Not a single one of the all-white armed individuals was

arrested for violating the same curfew order.

      123.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice, willfulness, and reckless

indifference to the rights of Huber and others.

      124.   As a direct and proximate result of the illicit prior agreement


                                          22

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 22 of 38 Document 1
referenced above, Huber’s rights were violated and he suffered injuries, including

emotional distress and death.

      125.   Plaintiff’s’ injuries were caused by the actions and decisions of

Defendants Beth and Miskinis, acting in their individual and official, policymaking

capacities; Larsen, acting in his official capacity; and by employees and contractors

of the Kenosha Police Department and Kenosha County Sheriff’s Department,

including the John Doe Police Officers, who acted at the direction of Defendants

Beth and Miskinis; and the City of Kenosha and County of Kenosha.

      126.   The misconduct described in this Count was undertaken pursuant to

the policies and practices of the City of Kenosha and the Kenosha Police

Department, and the County of Kenosha and the Kenosha County Sheriff’s

Department, in the manner more fully described below in Count VII.


                                   COUNT III:
                       42 U.S.C. § 1983, 42 U.S.C. §1985(2)
                             EQUAL PROTECTION

      127.   Each of the Paragraphs of this Complaint is incorporated as if fully

stated herein.

      128.   In the manner described in this Complaint, Defendants denied Huber

equal protection of the law in violation of the Fourteenth Amendment of the United

States Constitution.

      129.   Defendants’ conduct was motivated by racial animus and constituted

purposeful discrimination, and it also affected Huber and the racially diverse group

of protestors in a grossly disproportionate manner as compared to similarly situated

                                         23

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 23 of 38 Document 1
White individuals.

      130.   Specifically, working in concert with these others, Defendants targeted

individuals of color and individuals allied with them in protest against racial

discrimination, including Huber, by creating a dangerous environment in which

injury to Huber and others was highly likely. They did this by permitting the all-

white armed individuals—many of whom had openly espoused racist and violent

intentions—to taunt, threaten and monitor the diverse group of protestors, by

permitting the all-White armed individuals to patrol the streets like deputized

police officers, by offering the all-White armed individuals assistance and praise

while simultaneously ordering protestors to disperse, and by ultimately corralling

the protestors and funneling them toward the all-white armed individuals to “deal

with them.” Moreover, in the week or so after the protests began, more than 150

members of the racially diverse group of protestors were arrested for violating

Defendants’ curfew order. Not a single one of the all-White armed individuals was

arrested for violating the same curfew order.

      131.   The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice, willfulness, and reckless

indifference to the rights of Huber and others.

      132.   As a direct and proximate result of the conduct referenced above,

Huber’s was deprived of equal protection of the laws, and he suffered injuries,

including emotional distress and death.

      133.   The misconduct described in this Count was undertaken pursuant to


                                          24

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 24 of 38 Document 1
the policies and practices of the City of Kenosha and the Kenosha Police

Department, and the County of Kenosha and the Kenosha County Sheriff’s

Department, in the manner more fully described below in Count VII.


                                  COUNT IV:
                                42 U.S.C. §1983
                       FIRST AMENDMENT RETALIATION

       134.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

       135.    In the manner described in this Complaint, Defendants subjected

Huber and the other protestors to discriminatory and retaliatory treatment based

on their opinions critical of police violence, in violation of the First Amendment of

the United States Constitution.

       136.    Huber   and   the   other   protestors    participated      in     rallies    and

demonstrations in downtown Kenosha advocating a viewpoint critical of the police,

including Defendants KPD and KCSD, similar to the national and worldwide

protests against police violence that began in the summer of 2020. Such conduct is

protected by the First Amendment of the United States Constitution.

       137.     The armed individuals espoused a viewpoint that was avowedly “pro-

police.”

       138.    Defendants    subject   Huber    and     other   peaceful        protestors    to

discrimination and retaliation because of their viewpoints critical of police. They did

this by permitting “pro-police” armed individuals to taunt, threaten and monitor the

diverse group of protestors without consequence, by permitting the “pro-police”

                                           25

           Case 2:21-cv-00969-WED Filed 08/17/21 Page 25 of 38 Document 1
armed individuals to patrol the streets like deputized police officers, by offering the

“pro-police” armed individuals assistance and praise while simultaneously ordering

protestors to disperse, and by ultimately corralling the protestors and funneling

them toward the “pro-police” armed individuals to “deal with them.” Moreover, in

the week or so after the protests began, more than 150 members of the protestors

voicing criticism of racist and violent police conduct were arrested for violating

Defendants’ curfew order. Not a single one of the “pro-police” armed individuals was

arrested for violating the same curfew order.

      139.     The protected speech of Huber and the other protestors, and the

viewpoint critical of police that they expressed, was a motivating factor in

Defendants’ disparate, discriminatory and retaliatory treatment of the protestors.

      140.     The Defendants’ retaliatory actions in response to Huber and the other

protestors’ protected speech have had a chilling effect that acts as a deterrent to

free speech.

      141.     The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally, with malice, willfulness, and reckless

indifference to the rights of Huber and others.

      142.     As a direct and proximate result of the conduct referenced above,

Huber’s First Amendment rights were violated, and he suffered injuries, including

emotional distress and death.

      143.     The misconduct described in this Count was undertaken pursuant to

the policies and practices of the City of Kenosha and the Kenosha Police


                                          26

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 26 of 38 Document 1
Department, and the County of Kenosha and the Kenosha County Sheriff’s

Department, in the manner more fully described below in Count VII.


                                COUNT V:
                              42 U.S.C. §1983
                       DEPRIVATION OF DUE PROCESS

      144.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      145.    In the manner described in this Complaint, Defendants allowed

Rittenhouse and other illegally armed individuals to patrol the streets of downtown

Kenosha with deadly weapons, inviting those individuals to use police powers,

deputizing them, conspiring with them, and ratifying their actions.

      146.    Defendants even informed Rittenhouse and these armed individuals

that they would funnel demonstrators toward them to be dealt with.

      147.    The misconduct described in this Count increased the danger faced by

Huber and other peaceful demonstrators who were present.

      148.    In addition, the misconduct described in this Count shocked the

conscience and was undertaken intentionally, with malice, willfulness, and reckless

indifference to the rights of Huber and others.

      149.    As a direct and proximate result of the conduct referenced above,

Rittenhouse shot and killed Huber.

      150.    The misconduct described in this Count was undertaken pursuant to

the policies and practices of the City of Kenosha and the Kenosha Police

Department, and the County of Kenosha and the Kenosha County Sheriff's

                                         27

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 27 of 38 Document 1
Department, in the manner more fully described below in Count VII.


                                  COUNT VI:
                                42 U.S.C. §1986
                           FAILURE TO INTERVENE

      151.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      152.    In the manner described in this Complaint, Defendants had knowledge

that conspiratorial wrongs were about to be committed.

      153.    Each of the Defendants had the power to prevent or aid in preventing

the commission of those wrongs.

      154.    Defendants neglected to prevent or aid in preventing these wrongful

acts where the wrongful acts were committed and could have been prevented by

reasonable diligence.

      155.    As a direct and proximate result of the conduct referenced above,

Huber’s constitutional rights were violated, and he suffered injuries, including

emotional distress and death.

      156.    As a further consequence of these deprivations, Plaintiff was required

to retain counsel to represent them in court proceedings and incurred expenses

associated with these proceedings and prosecuting the instant case.

                                 COUNT VII:
                                42 U.S.C. §1983
                    Municipal Liability/Monell Policy Claim

      157.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

                                         28

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 28 of 38 Document 1
      158.    As described more fully herein, Defendants City of Kenosha and

County of Kenosha are themselves liable for the violation of Huber’s constitutional

rights.

      159.    Plaintiff’s injuries were caused by the policies, practices, and customs

of Defendants City of Kenosha and County of Kenosha, as well as by the actions of

policy-making officials for Defendants City of Kenosha and County of Kenosha.

      160.    At all times relevant to the events described above and for a period of

time prior and subsequent thereto, Defendants City of Kenosha and County of

Kenosha failed to promulgate proper or adequate rules, regulations, policies, and

procedures to ensure the protection of equal protection, first amendment and other

constitutional rights of protestors and other individuals engaged in demonstrations

and rallies on issues of public interest; to protect protestors and other individuals

engaged in demonstrations and rallies on issues of public interest, including from

counter-protestors and other individuals whose actions and presence is likely to

create danger and result in violence; to ensure the equal enforcement (or non-

enforcement) of curfew       orders;   to   ensure   decision-making   free   of racial

discrimination as related to the monitoring and supervision of protests and

demonstrations; to ensure decision-making free of viewpoint discrimination as

related to the monitoring and supervision of protests and demonstrations; to protect

the free speech rights of all persons regardless of race or viewpoint; and to protect

against the likely violence attributable to the presence and threats of armed

individuals deputizing themselves with police duties. In addition or alternatively,


                                            29

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 29 of 38 Document 1
Defendants City of Kenosha and County of Kenosha failed to promulgate proper

and adequate rules, regulations, policies, and procedures for the training and

supervision of officers and agents of the Kenosha Police Department and the

Kenosha County Sheriff’s Department, with respect to the foregoing topics.

      161.   These failures to promulgate proper or adequate rules, regulations,

policies, and procedures were committed by officers and agents of the City of

Kenosha and County of Kenosha, including the Defendants.

      162.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, Defendants City of Kenosha and

County of Kenosha had notice of widespread practices by officers and agents of the

Kenosha Police Department and Kenosha County Sheriff’s Department to

discriminate and retaliate against racial minorities and their allies, and against

protestors challenging discriminatory and violent conduct by police officers

including members of the Kenosha Police Department and Kenosha County

Sheriff’s Department; and to favor the views of “pro-police” groups such as the

Kenosha Guard and the other armed individuals; and to subject favored and

unfavored groups to different treatment.

      163.   These widespread practices, individually and/or together, were allowed

to flourish because the leaders, supervisors, and policymakers of the City of

Kenosha and County of Kenosha directly encouraged and were thereby the moving

force behind the very type of misconduct at issue.

      164.   The above widespread practices and customs, so well settled as to


                                           30

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 30 of 38 Document 1
constitute de facto policies of the City of Kenosha and County of Kenosha, were able

to exist and thrive, individually and/or together, because policymakers with

authority over the same exhibited deliberate indifference to the problem, thereby

effectively ratifying it.

       165.   In addition, the misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Kenosha and County of Kenosha

in that the constitutional violations committed against Huber were committed with

the knowledge or approval of persons with final policymaking authority for the City

of Kenosha and County of Kenosha or were actually committed by persons with

such final policymaking authority.

       166.   Plaintiff’s injuries were directly and proximately caused by officers,

agents, and employees of the City of Kenosha and County of Kenosha, including but

not limited to Defendants, who acted pursuant to one or more of the policies,

practices, and customs set forth above in engaging in the misconduct described in

this Count.

                             COUNT VIII:
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       167.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

       168.   In the manner described in this Complaint, Defendants engaged in

extreme and outrageous conduct.

       169.   Defendants’ actions set forth above were rooted in an abuse of power or

authority.

                                         31

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 31 of 38 Document 1
      170.     Defendants’ actions set forth above were undertaken with intent or

knowledge that there was a high probability that the conduct would inflict severe

emotional distress and death, and with reckless disregard of that probability.

      171.     Defendants’ actions set forth above were undertaken with malice,

willfulness, and reckless indifference to the rights of others.

      172.     Defendants’   conduct   intentionally   or   recklessly   caused   severe

emotional distress to another.


                               COUNT IX:
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      173.     Each paragraph of this Complaint is incorporated as if restated fully

herein.

      174.     In the manner described in this Complaint, Defendants were negligent.

      175.     Plaintiff was impacted by the incidents related to Defendants’

negligence.

      176.     Plaintiff suffered serious emotional distress of the type that a

reasonable person would expect to occur.

      177.     As a direct and proximate result of the conduct referenced above,

Huber suffered injuries, including emotional distress and death.


                                    COUNT X:
                                   NEGLIGENCE

      178.     Each paragraph of this Complaint is incorporated as if restated fully

herein.

      179.     Defendants had a duty to Huber and the other protestors to act with
                                           32

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 32 of 38 Document 1
ordinary care and prudence so as not to cause harm or injury to Huber.

      180.    By engaging in the manner described in this Complaint, Defendants

failed to act with ordinary care and breached their duty of care owed to Huber.

      181.    As a direct and proximate result of the conduct referenced above,

Huber suffered injuries, including emotional distress and death.


                             COUNT XI:
             NEGLIGENT HIRING, SUPERVISION AND TRAINING

      182.    Each paragraph of this Complaint is incorporated as if restated fully

herein.

      183.    Huber suffered damages from foreseeable misconduct of employees and

agents supervised by Defendants.

      184.    The Defendants’ employees in supervisory roles had a duty to properly

supervise officers and to oversee their treatment of Huber and other protestors.

      185.    Defendants blatantly disregarded the high probability that, by

permitting their officers and agents to deputize and conspire with armed

individuals, Huber would suffer injuries including death. Defendants were therefore

negligent in their non-discretionary duties to supervise individual officers in their

agencies.

      186.    As a direct and proximate result of the negligent supervision described

above, Huber suffered injuries, including emotional distress and death.


                                    COUNT XII:
                                    SURVIVAL

      187.    Each of the Paragraphs of this Complaint is incorporated as if fully

                                         33

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 33 of 38 Document 1
stated herein.

      188.    In the manner described in this Complaint, Defendants’ committed

unlawful conduct as a result of which Kyle Rittenhouse fatally shot Anthony Huber.

Between having been shot and when he ultimately passed, Huber suffered “other

damage” to his person pursuant to Wis. Stat. § 895.01(1)(am).

      189.    The misconduct described in this Count was intentional and

undertaken with malice, willfulness, and reckless indifference to the rights of

others.

      190.    As a result of these actions, Huber suffered severe injuries, including

physical pain, emotional distress, and ultimately death.


                                 COUNT XIII:
                               WRONGFUL DEATH

      191.    Each of the Paragraphs of this Complaint is incorporated as if fully

stated herein.

      192.    In the manner described in this Complaint, Defendants intentionally

and unjustifiably caused the death of Anthony Huber, and Huber therefore had a

valid claim for damages against the Defendants at the time of his death.

      193.    As a consequence, Huber’s parents—John and Karen Bloom—have

suffered, and continue to suffer, significant emotional distress and harm, including

but not limited to the loss off society and companionship with Huber.

      194.    Plaintiff is the personal representative of the Estate of Anthony Huber,

and the proper party to pursue wrongful death damages.

      195.    The described in this Count was intentional and undertaken with
                                          34

          Case 2:21-cv-00969-WED Filed 08/17/21 Page 34 of 38 Document 1
malice, willfulness, and reckless indifference to the rights of others.


                                 COUNT XIV:
                            RESPONDEAT SUPERIOR

      196.   Plaintiff incorporates each paragraph of this Complaint as if fully

restated here.

      197.   In committing the acts alleged in the preceding paragraphs,

Defendants Miskinis, Beth and John Doe Police Officers were members of the City

of Kenosha and County of Kenosha, acting at all relevant times within the scope of

their employment and under color of law.

      198.   Defendants City of Kenosha and County of Kenosha are liable as

principals for all torts committed by their agents.


                                   COUNT XV:
                                INDEMNIFICATION

      199.   Each of the Paragraphs of this Complaint is incorporated as if fully

stated herein.

      200.   Wisconsin law, Wisc. Stat. §895.46, requires public entities to pay any

tort judgment for damages for which employees are liable within the scope of their

employment activities.

      201.   During all times relevant to this complaint, Defendants Miskinis, Beth

and John Doe Police Officers were employees of the City of Kenosha and County of

Kenosha, respectively, who acted within the scope of their employment in

committing the acts described herein.



                                           35

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 35 of 38 Document 1
                                     DAMAGES

      202.    Under 42 U.S.C. §§1983, 1985 and 1986, and supplemental state law

claims, Plaintiff is entitled to an award of compensatory damages against the

Defendants.

      203.    In the wrongful acts or omissions described in this complaint,

defendant acted with fraud, oppression, and malice.

      204.    By reason of Defendants’ acts or omissions described in this complaint,

Plaintiff is entitled to recover punitive and exemplary damages.

      205.    Under 42 U.S.C. §1988, if Plaintiff is the prevailing party in this

litigation, then he will be entitled to receive an award of reasonable attorneys’ fees,

non-taxable expenses and costs.



      WHEREFORE, Plaintiff, JOHN HUBER, in his individual capacity and as

Personal Representative of the ESTATE OF ANTHONY HUBER, prays for

judgment under 42 U.S.C. §§1983, 1985, and 1986, and supplemental state law

claims, against Defendants DAVID G. BETH, DANIEL G. MISKINIS, ERIC

LARSEN, JOHN DOE POLICE OFFICERS of the Kenosha Police Department and

Kenosha County Sheriff’s Department, CITY OF KENOSHA, and COUNTY OF

KENOSHA, for compensatory and punitive damages in a fair and reasonable

amount, reasonable attorneys’ fees, non-taxable expenses, costs, and such other

relief as may be just under the circumstances and consistent with the purpose of 42

U.S.C. §§ 1983, 1985, and 1986.


                                          36

       Case 2:21-cv-00969-WED Filed 08/17/21 Page 36 of 38 Document 1
                                  Respectfully submitted,


                                  /s/Anand Swaminathan
                                  One of Plaintiff’s Attorneys

                                  Jon Loevy
                                  Elizabeth Wang
                                  Anand Swaminathan
                                  Steve Art
                                  David B. Owens
                                  LOEVY & LOEVY
                                  311 N. Aberdeen, Third Fl
                                  Chicago, IL 60607
                                  (312) 243-5900




                             37

Case 2:21-cv-00969-WED Filed 08/17/21 Page 37 of 38 Document 1
                              JURY TRIAL DEMAND

       Pursuant to FED. R. CIV. P. 38, Plaintiff demands trial by jury in this action of

all issues so triable.

                                               Respectfully submitted,


                                               /s/Anand Swaminathan
                                               One of Plaintiff’s Attorneys

                                               Jon Loevy
                                               Elizabeth Wang
                                               Anand Swaminathan
                                               Steve Art
                                               David B. Owens
                                               LOEVY & LOEVY
                                               311 N. Aberdeen, Third Fl
                                               Chicago, IL 60607
                                               (312) 243-5900




                                          38

        Case 2:21-cv-00969-WED Filed 08/17/21 Page 38 of 38 Document 1
